Citation Nr: 1619654	
Decision Date: 05/16/16    Archive Date: 05/27/16

DOCKET NO.  13-10 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for insomnia.

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to service connection for a headache disorder.

4.  Entitlement to service connection for rhinitis.

5.  Entitlement to service connection for acute pharyngitis.

6.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

7.  Entitlement to an evaluation in excess of 40 percent for a low back disability.

8.  Entitlement to an evaluation in excess of 20 percent for a left shoulder disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from January 1976 to December 1982.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Jackson, Mississippi, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which denied entitlement to the benefits sought.

The Veteran's file has been scanned, and converted from a hybrid paper and electronic file to a purely electronic file.  The Board has reviewed the records and documents maintained in Virtual VA (VVA) and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.  

The issues of service connection for headaches, rhinitis, and pharyngitis, as well as evaluation of low back and left shoulder disabilities, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  Insomnia was service connected as a symptom of an acquired psychiatric disorder in an April 2015 rating decision.

2.  Sleep apnea was not first manifested on active duty or for many years after, and is not otherwise shown to be related to military service.

3.  GERD was not first manifested on active duty or for many years after, and is not otherwise shown to be related to military service.


CONCLUSIONS OF LAW

1.  The criteria for dismissal of a claim of service connection for insomnia are met.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.101 (2015).

2.  The criteria for service connection of sleep apnea are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

3.  The criteria for service connection of GERD are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Insomnia

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105.  In April 2015, the RO granted service connection for an acquired psychiatric disorder, rated 50 percent disabling from April 23, 2014.  The decision makes clear that the Veteran's sleep disturbances, described and discussed in detail as difficulty falling and staying asleep, are part of the service-connected anxiety disorder.  His sleep complaints have therefore been service-connected and in fact are specifically discussed in support of the assigned rating.  

As the appeal has already been granted, there remains no claim over which the Board may exercise appellate jurisdiction.  See 38 U.S.C.A. §§ 7104, 7105; see also, e.g., Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997). 

For these reasons, the appeal as to the issue of service connection for insomnia must be dismissed as moot. 

VA's Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  October 2010 and April 2014 letters satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   

The Veteran's service treatment records and VA medical treatment records, have been obtained; he did not identify any private treatment records pertinent to the appeal.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  There are indications of post-service treatment of GERD with a private provider, as the records include references to medication from "outside VA."  The Veteran has failed to identify such providers or to supply releases to allow VA to make inquiries.  The duty to assist in the development and the adjudication of a claim is not a one-way street.  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996); Zarycki v. Brown, 6 Vet. App. 91, 100 (1993); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159(c)(2).  

No VA examinations were afforded the Veteran in connection with the claims decided here.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The threshold for determining a possibility of a nexus to service is a low one.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

While current VA records show diagnoses of apnea and GERD, service records show no treatment, complaints, or diagnoses related to either condition, nor has the Veteran offered any evidence or specific information beyond his bare allegation of entitlement to service connection.  There is no basis in the file to indicate any potential link between service and current disability, and examination is therefore not required.

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Service Connection

As the analyses with regard to apnea and GERD are substantially the same, they are discussed together.

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

In order to establish service connection on a direct basis, the record must contain competent evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Some chronic diseases may be presumed to have been incurred in service, if they become manifest to a degree of ten percent or more within the applicable presumptive period.  38 U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  For those listed chronic conditions, a showing of continuity of symptoms affords an alternative route to service connection. 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013).  Neither sleep apnea nor GERD are listed chronic conditions.

Finally, a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310.  The Veteran has raised no claim of secondary service connection, and no reasonable claim for such may be inferred based on the evidence of record.

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011).  A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 127 (1998).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Veteran has made the bare allegations that he is entitled to service connection for sleep apnea and for GERD.  While post-service medical records show diagnoses of these conditions, such are well after service, and service records do not show any signs, symptoms, or indications of either on active duty.  The Veteran has offered no details or specific theories highlighting why he believes the conditions are related to service.  No doctor or other medical professional has offered any opinion relating either to service.  Insomuch as the Veteran has attempted to establish a nexus through his own lay assertions, the Board finds that the Veteran is not competent to provide an opinion as to the etiology of the claimed sleep apnea and GERD due to the medical complexity of the matter.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board finds that the weight of the evidence, lay and medical does not demonstrate a nexus to service.

In the absence of evidence, there cannot be even equipoise, and there can be no resolution of doubt.  The Veteran still ultimately bears some burden of production.  38 U.S.C.A. § 5107(a); Cromer v. Nicholson, 455 F.3d 1346 (Fed. Cir. 2006).  As there is no evidence to support any finding of a nexus between service and any current apnea or GERD condition, entitlement to the benefits sought is not warranted.


ORDER

The claim for entitlement to service connection for insomnia is dismissed as moot.

Service connection for sleep apnea is denied.

Service connection for GERD is denied.


REMAND

Remand is required with regard to the remaining issues, to ensure compliance with VA's duty to assist the Veteran in substantiating his claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

With respect to the claims of service connection for headaches, rhinitis, and pharyngitis, review of service treatment records reveals treatment for and complaints of symptoms consistent with these conditions.  The Veteran was repeatedly seen for complaints of sinus congestion and upper respiratory symptoms which are potentially related to the currently claimed conditions.  Further, in July 1981 the Veteran struck his head in a motor vehicle accident and complained of headaches soon after.  A VA examination is required where there is evidence of a current disability, a disease or injury in service, and even a slight possibility of a nexus between the two.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Regarding the claims for increased rating, the Veteran was last examined for the left shoulder in 2010 and for the back in 2009; the RO declined to re-examine the back after the Veteran filed his claim for increase because an examination had been administered so recently.  However, given the allegations of worsening, as well as the evidence of such in recent treatment records, new examinations for updated findings are required.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95.  However, a new examination is appropriate when there is an assertion (and indication) of an increase in severity since the last examination.  See 38 C.F.R. § 3.159; see also Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995).

Moreover, the Board notes that the copy of the October 2010 left shoulder examination is missing a page; this page contains all the important clinical findings necessary to application of the rating criteria and should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file complete VA treatment records for the period of September 2009 to the present; while many records already part of the file, there are gaps which must be filled.  A copy of the October 2010 VA Joints examination must be specifically requested.

2.  Schedule the Veteran for a VA Nose, Sinus, Larynx, and Pharynx examination.  The claims folder must be reviewed in conjunction with the examination

The examiner must identify any current chronic rhinitis or pharyngitis conditions, and describe the manifestations of each in detail.  The examiner must then opine as to whether it is at least as likely as not that any diagnosed condition is caused or aggravated by military service.  The examiner must discuss in-service treatment for congestion and pharyngitis.

A full and complete rationale for all opinions expressed is required.

3.  Schedule the Veteran for the appropriate VA examination.  The claims folder must be reviewed in conjunction with the examination; if the examiner does not have access to the complete electronic record, relevant documents must be printed and provided for review.

The examiner must identify any current chronic headache disorder, and describe the manifestations of each in detail.  Migraines must be discussed.  The examiner must then opine as to whether it is at least as likely as not that any diagnosed condition is caused or aggravated by military service.  The examiner must discuss in-service treatment for headaches and a July 1981 closed head injury.

A full and complete rationale for all opinions expressed is required.

4.  Schedule the Veteran for a VA spine examination.  The examiner must describe in detail the current manifestations and functional limitations of the service-connected low back disability.  The examiner should comment on whether there is any current ankylosis or the effective functional equivalent of such in any segment of the spine.

5.  Schedule the Veteran for a VA joints examination.  The examiner must describe in detail the current manifestations and functional limitations of the service-connected left shoulder disability.  

6.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


